DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following items must be shown or each the features must be canceled from the claim.
the “pair of wheels which are an integral part of each ski” recited in Claim 1
the “ski-stops” recited in Claim 1
the “collapsible” feature recited in Claim 1
the “flanged end portion” feature of “each axle” recited in Claim 6
the “pair of wheels” recited in Claim 6
the “knob” recited in Claim 6
the “slot” recited in Claim 6
the “static receptacle” recited in Claim 10
the “slot” recited in Claim 12
the “lock release knob” recited in Claim 18
the “pair of space apart wheels” recited in Claim 20
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The disclosure is objected to because of the following informalities:
Throughout, spelling: Substituting “tail” and “tails” for “tale” and “tales” respectively is suggested.
Paragraph 4, Lines 10 and 15 syntax: Substituting “Skiers carry” for “None saying that skiers have to think of taking it with them, next to” is suggested.
Paragraph 4.1, Line 1 wording: Substituting “skiers transport their” for “skier transporting their” is suggested.
Paragraph 4.2, Line 12 wording: Removing “, gathered by ski-stop,” is suggested.
Paragraph 4.2, Line 18 wording: Substituting “space (conferring better stability)” for “spaced wheelbase (conferring a better stability)” is suggested.
Paragraph 4.3, Line 2 spelling: Substituting “departure” for “departure’s” is suggested.
Paragraph 4.3, Line 2 wording: Substituting “inconvenience” for “gene” is suggested.
Paragraph 5, Line 8 wording: Removing “wheelbase” is suggested.
Paragraph 6, Line 30 wording: Substituting “can” for “gathered by ski-stop, that can even” is suggested.
Paragraph 6, Line 35 wording: Adding “the device” before “which” is suggested.
Paragraph 6, Line 83 wording” Substituting “inconvenience” for “gene” is suggested.
Paragraph 6, Line 113 wording: Removing “so that the wheels define a spaced wheelbase” is suggested.
Paragraph 7, Line 4 wording: Substituting “LEDs” for “leds” is suggested.
Appropriate correction is required.
Claim Objections
The claims are objected to because the spacing of the lines of the claims is such as to make reading difficult. Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 1, 2, 7, 9, 10, 12, 14, 17, 19, and 20 are objected to because of the following informalities:
Throughout, spelling: Substituting “tail” and “tails” for “tale” and “tales” respectively is suggested.
Claim 1, Line 1 wording: Substituting “manually transporting board-like” for “manually transporting, board like” is suggested.
Claim 2, Line 6 wording: Substituting “faces” for “facing” is suggested.
Claim 2, Line 6 spelling: Substituting “sides” for “side” is suggested.
Claim 7, Line 2 syntax: Substituting “axle, and” for “axle and” is suggested.
Claim 9, Line 3 wording: Substituting “extend” for “exceeds” is suggested.
Claim 10, Line 2 wording: Inserting “will” after “static receptacle” is suggested.
Claim 10, Line 2 syntax: Substituting “and to deflate” for “and the wheel deflate” is suggested.
Claim 12, Line 2 (twice) wording: Substituting “their” for “its” is suggested.
Claim 12, Line 2 (twice) wording: Substituting “wheels” for “wheel” is suggested.
Claim 12, Line 3 wording: Substituting “achieved” for “archived” is suggested.
Claim 12, Line 4 wording: Substituting “wheels” for “wheel” is suggested.
Claim 14, Line 2 wording: Substituting “ski by” for “ski-by” is suggested.
Claim 14, Line 3 wording: Substituting “accessory” for “add” is suggested.
Claim 17, Line 1 wording: Substituting “wheel is allowed” for “wheel allows” is suggested.
Claim 19, Line 2 wording: Substituting “extend” for “exceeds” is suggested.
Claim 20, Line 1 wording: Substituting “spaced-apart” for “space apart” is suggested.
Appropriate correction is required.
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 5 not been further treated on the merits.
Claims 6-11, 13, are 15-23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims 6-11, 13, and 15-23 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the word "like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding Claim 1, the claim recites the limitation "each ski tale [sic]" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, the meaning of “Device for manually transporting, board like locomotion means, in particular of skis pairwise together or like, characterized in that it is composed of a pair of wheels which are an integral part of each ski tales.” cannot be ascertained. For the purposes of this examination, the phrase will be interpreted as “Device for manually transporting a board-like locomotion means, in particular two skis, composed of two wheels, each one of which is an integral part of a tail of each one of the two skis.”
Regarding Claim 2, the meaning of the term “ski-stops” cannot be ascertained. The term is not defined or illustrated in the specification, drawings, or claims. For the purposes of this examination, the limitation “when gathered by the ski-stops” will not be considered. 
Regarding Claim 2, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding Claim 4, the term “strongly and definitively” in Claim 4 is a relative term which renders the claim indefinite. The term “strongly and definitively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “strongly and definitively fixed” has been rendered indefinite by use of the term “strongly and definitively”.
Regarding Claim 5, the meaning of the sentence “Wherein the three pieces: the wheel connected to the axle, that is itself connected to either the receptacle or rail strongly fixed to the ski.” cannot be ascertained. For the purposes of this examination, this limitation will not be considered.
Regarding Claim 5, the term "alike" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "alike"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding Claim 10, the meaning of the term “static receptacle” cannot be ascertained. The term is not mentioned, defined, or illustrated in the specification, drawings, or claims. For the purposes of this examination, the limitation “a static receptacle, allow the wheel to inflate in order to achieve its open (deployed) mode; and the wheel deflated in order to get its closed mode” will not be considered.
Regarding Claim 12, the claim recites the limitation “the wheels” in Line 1 and “the wheel” in Lines 3 (twice) and 4.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 12, the claim recites the limitation "its open (deployed) position (B)" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the claim recites the limitation “its closed (folded) position (A)” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the claim recites the limitation “extendable wheels”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the claim recites the limitation “the slot” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the claim recites the limitation “the rail” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the claim consists of two complete sentences, each of which ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP § 608.01(m).
Regarding Claim 13, the term “as little as possible” in Claim 13 is a relative term which renders the claim indefinite. The term “as little as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “weight that influences as little as possible” has been rendered indefinite by use of the term “as little as possible”.
Regarding Claim 14, the claim recites the limitation “the opposite end of the ski” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the claim recites the limitation “the ski” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, the term “light and strong” in Claim 15 is a relative term which renders the claim indefinite. The term “light and strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “light and strong alloy” has been rendered indefinite by use of the term “light and strong”.
Regarding Claim 16, the term “light” in Claim 16 is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “light material” has been rendered indefinite by use of the term “light”.
Regarding Claim 21, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “wheelbase” in Claim 21 is used by the claim to mean “space separating wheels that share a common axis” while the accepted meaning is “the distance between two axes” The term is indefinite because the specification does not clearly redefine the term.
Regarding Claim 22, the meaning of the term “ski-stops” cannot be ascertained. The term is not defined or illustrated in the specification, drawings, or claims. For the purposes of this examination, the limitation “have to be gathered by the ski-stops” will not be considered.
Regarding Claim 23, the meaning of the term “ski-stops” cannot be ascertained. The term is not defined or illustrated in the specification, drawings, or claims. For the purposes of this examination, the limitation “for example on the ski-stops” will not be considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juillan (WO 2015004406 A1). Regarding Claim 1, Juillan teaches a device for manually transporting, board like locomotion means, in particular of skis pairwise together or like, characterized in that it is composed of a pair of wheels which are an integral part of each ski tales (Juillan Abstract: “The invention relates to a...device for towing a board for boardsports, in particular a ski…”; Juillan “Description” Paragraph 38: “FIGS. 1 to 13 show a first type of embodiment of such a towing device according to the invention and comprising a rolling means.”; Paragraph 103: “This rolling system comprises two wheels…”). See also “Claim Rejections - 35 USC § 112”, above.
Regarding Claim 3, Juillan teaches that the device is carried respectively and independently by each separate ski at the tail end portion (either on the tips or on the end of the ski tale) and on said upper surface of each said ski (Juillan “Description” Paragraph 27: “The advantage deriving from the present invention consists in that it proposes a device for towing a gliding board, such as a ski, of small size, secured to the upper part of the end of the ski…”).
Regarding Claim 4, Juillan teaches that the device is characterized in that the whole device is permanently integrated on each upper surface of the ski tale; the receptacles or rails are strongly and definitively fixed on the means of transportation and that the wheels are permanently attached to it by the axle; when the user is skiing, the wheels are in a folded mode; when the user is transporting the ski, the wheels are in a deployed position (Juillan Figs. 6-9, below; Juillan “Description” Paragraph 27: “The advantage deriving from the present invention consists in that it proposes a device for towing a gliding board, such as a ski, of small size, secured to the upper part of the end of the ski, a part called a heel having the advantage of not having to be transported by the skier on the tracks, nor to be assembled and dismounted before and after use, to be available permanently.”; Paragraphs 29 and 30: “FIG. 6 represents a device according to the invention seen from above in the off position, FIG. 7 represents the device of FIG. 6, in profile in the off position, Figure 8 shows the device of FIG. 6 in top view, in the operating position, Figure 9 shows the device of FIG. 6 in profile view, in service position…”; Paragraph 68: “The notch receives the lugs in the service position, the telescopic fork being fully extended.”). See also “Claim Rejections - 35 USC § 112”, above.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Juillan
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juillan (WO 2015004406 A1). Regarding Claim 12, Juillan teaches that, in order to be of no disturbance while skiing, the wheels have to reduce in size, to fold, or to move from its open (deployed) position to its closed (folded) position; the position (A) can be achieved either by deflating the wheel (receptacle mode), by folding the wheel (receptacle mode), by reducing extendable wheels (receptacle mode), by moving the wheel on the slot of the rail (rail mode) (Juillan Figs. 6-9, above; Juillan “Description” Paragraphs 29 and 30: “FIG. 6 represents a device according to the invention seen from above in the off position, FIG. 7 represents the device of FIG. 6, in profile in the off position, Figure 8 shows the device of FIG. 6 in top view, in the operating position, Figure 9 shows the device of FIG. 6 in profile view, in service position…”; Paragraph 68: “The notch receives the lugs in the service position, the telescopic fork being fully extended.”). See also “Claim Rejections - 35 USC § 112”, above.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2038530 A). Regarding Claim 14, Anderson teaches that an alternative, if a slight imbalance still occurs (even with light materials), is to add an equivalent weight on the opposite end of the ski in order to rebalance the ski - by means of decorative piece or useful add (as GPS for example) (Anderson Paragraph 11: “Resort is often had in skis, as heretofore made, to add lead to the ski to obtain the necessary weight for the desired steadiness and precision [by means of] balance-holes...”). See also “Claim Rejections - 35 USC § 112”, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Juillan (WO 2015004406 A1) in view of Garvey et al. (US 4792159 A) (hereinafter “Garvey”). Regarding Claim 1, Juillan teaches the first two elements of the claim, hereinafter (2a) and (2b) respectively, but does not teach the third element, hereinafter (2c). Garvey teaches (2c). Juillan teaches
(2a), device for transporting on any kind of surfaces provided pairwise together, board-like locomotion means, in particular of skis, when gathered by the ski-stops or the like (Juillan Abstract: “The invention relates to a...device for towing a board for boardsports, in particular a ski…”; Juillan “Description” Paragraph 38: “FIGS. 1 to 13 show a first type of embodiment of such a towing device according to the invention and comprising a rolling means.”; Paragraph 103: “This rolling system comprises two wheels…”). See also “Claim Rejections - 35 USC § 112”, above.).
(2b), at least one collapsible wheel device on the upper surface of each ski tale, which in an area of the tips of the means of travel, centered in the width of the tale, characterized in that the device is permanently mounted on the ski to form an integral part of the means of transport (Juillan Figs. 6-9, below; Juillan “Description” Paragraph 27: “The advantage deriving from the present invention consists in that it proposes a device for towing a gliding board, such as a ski, of small size, secured to the upper part of the end of the ski, a part called a heel having the advantage of not having to be transported by the skier on the tracks, nor to be assembled and dismounted before and after use, to be available permanently.”; Paragraphs 29 and 30: “FIG. 6 represents a device according to the invention seen from above in the off position, FIG. 7 represents the device of FIG. 6, in profile in the off position, Figure 8 shows the device of FIG. 6 in top view, in the operating position, Figure 9 shows the device of FIG. 6 in profile view, in service position…”; Paragraph 68: “The notch receives the lugs in the service position, the telescopic fork being fully extended.”).
As indicated above, Juillan does not teach (2c). Garvey teaches
(2c), the device in the tail-end region of the means of transport such that the side of the tales facing the bottom when the wheels are deployed (Garvey Figs. 1 and 7, below; Garvey Paragraph 14: “The present invention provides an improved, wheeled ski transport device having a pair of spaced-apart wheels.”; Paragraph 15: “In the preferred embodiment, each wheel carries an axle and each axle has an end portion that cooperates with a receptacle carried on the ski tail area or on a bracket affixed to the ski tail area. The first and second wheels are thus respectively connected to first and second axles…in a position on either side of the aligned (bottom to bottom) skis and extending beyond the side edges of the skis so that when the skis are supported sideways and the bottoms defining a vertical plane, the wheels extend laterally of the paired skis defining a wheelbase with the skis therebetween.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Garvey

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Garvey
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the board-like locomotion device of Juillan to include sides that face the bottom as taught by Garvey. As such, the user could avoid the condition wherein “installation and removal from the skis would be awkward and time-consuming.” as recognized by Garvey (Paragraph 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618 

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618